         Case 1:20-cv-02644-KPF Document 25 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANCIS APESTEGUY,
                              Plaintiff,
                                                        20 Civ. 2644 (KPF)
                       -v.-
NEPAL 24 HOURS INC.,

                              Defendant.



                                   Default Judgment

        Upon consideration of the Plaintiff’s motion for default judgment under

Rule 55.2(b)(2) of the Federal Rules of Civil Procedure and Local Rule 55.2; and

the declaration of plaintiff’s counsel Richard Liebowitz and exhibits attached

thereto, the declaration of Plaintiff Francis Apesteguy and exhibits attached

thereto, and the Statement of Damages; and upon all prior papers and

proceedings filed herein, including the Order to Show Cause hearing held on

September 10, 2020, it is hereby ORDERED, ADJUDGED, and DECREED

that:

        1.    Default judgment as to liability for copyright infringement under

              17 U.S.C. § 501 be entered against defendant Nepal 24 Hours Inc.

              (“Defendant”);

        2.    Defendant is to pay $3,000.00 in actual damages under 17 U.S.C.

              § 504(b) for copyright infringement;
         Case 1:20-cv-02644-KPF Document 25 Filed 09/11/20 Page 2 of 2




      3.     Defendant is to pay $1,600.00 in attorneys’ fees under 17 U.S.C.

             § 505 and the Court’s inherent power and $440.00 in costs

             pursuant to 17 U.S.C. § 505 and Fed. R. Civ. P. 54(d);

      4.     Defendant is to pay post-judgment interest under 28 U.S.C.

             § 1961; and

      5.     The Court retains jurisdiction over the enforcement of this

             judgment.

The Clerk of Court is directed to terminate all pending motions, adjourn all

remaining dates, and close this case.

      SO ORDERED.

Dated:       September 11, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
